Case 2:19-cv-00968-JLR Document 27 Filed 09/23/19 Page 1 of 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JENNIFER HARBERS,
for Herself, as a Private Attorney
General, and/or On Behalf Of All

THE HONORABLE JAMES L. ROBART

No. 2:19-cy-00968-JLR

 

 

 

yal cit s4 1. ramen 4 1
CULTS SIT Tadr ly OTA,
os
Plaintiff,
¥.

EDDIE BAUER LLC,
and DOES 1-20, inclusive,

Defendants.

 

 

STIPULATED MOTION FOR ORDER
RESOLVING DEFENDANT’S
MOTION TO STAY DISCOVERY - I

STIPULATED MOTION AND
[PRORASED| ORDER RESOLVING \
DEFENDANT’S MOTION

TO STAY DISCOVERY (DKT. 26)

NOTE ON MOTION CALENDAR:
MONDAY, SEPTEMBER 23, 2019

HATTIS & LUKACS
400 108" Avenue NE, Suite 500
Bellevue, WA 98004
425.233.8630 | FAX: 425.412.7171
www. hattislaw.com

 

 
Case 2:19-cv-00968-JLR Document 27 Filed 09/23/19 Page 2 of 5

 

 

I STIPULATION
2 WHEREAS, on July 23, 2019, this Court entered a Rule 16(b) And Rule 232)
3|| Scheduling Order Regarding Class Certification Motion (Dkt. 19} which, among other things,
| 4\| set a deadline for Plaintiff Jennifer Harbers to complete discovery on class certification on or
5 || by November 18, 2019, and set a deadline for Plaintiff Harbers to file a motion for class
| 6|| certification on or by December 18, 2019;
7 WHEREAS, on July 4, 2019, Plaintiff Harbers filed a Motion To Remand this action
| 8 || back to the King County Superior Court (Dkt. 13), a motion which has been fully briefed by the
: 9|| parties and which is pending; |
. 10 WHERFAS, the Plaintiff's Motion To Remand argues that this federal district court
11}| lacks subject matter jurisdiction over Plaintiff's claims because Plaintiffs operative First
12 || Amended Complaint does not allege a sufficiently concrete injury-in-fact to confer Article I
| 13]) standing;
| 14 WHEREAS, on June 28, 2019, Defendant Eddie Bauer, LLC (“Eddie Bauer”) filed its
15 || Motion To Dismiss First Amended Complaint for failure to state a claim (Dkt. 11), with further
16]| briefing being suspended by stipulated order (Dkt. 15) until after the disposition of Plaintiffs
17 || Motion To Remand;
18 WHEREAS, on September 16, 2019, Eddie Bauer filed and served its Motion To Stay
19 || Discovery (Dkt. 26), which asks the Court to stay discovery until the ruling upon Plaintiff's
20 |] Motion To Remand on the grounds that district courts within the Ninth Cireuit have held that a
21}| stay of discovery is appropriate while a plaintiff is challenging the Court’s jurisdiction (Motion
22 || To Stay Discovery, Dkt. 26, pp. 3:5-4:9); |
23 WHEREAS, after a review of the legal authorities cited by Eddie Bauer, Plaintiff
24 || Harbers concludes that she does not have an objection to a limited stay of all discovery and that
25 || it would not be a good use of judicial resources for this Court to adjudicate Eddie Bauer’s
26 || Motion To Stay Discovery (Dkt. 26)—provided that Plaintiff's deadlines to complete class
27 || certification discovery and to file a motion for class certification are continued for a period of
28 || time equal to the period of the discovery stay;

 

 

STIPULATED MOTION FOR ORDER HATTIS & LUKACS
[ ; 400 108" Avenue NE, Suite 500

RESOLVING DEFENDANT 8 Bellevue, WA 98004

MOTION TO STAY DISCOVERY - 2 425,233,8650 | FAX: 425.412.7171

wow, hattislaw.cort

 

 
Case 2:19-cv-00968-JLR Document 27 Filed 09/23/19 Page 3 of 5

 

 

i] NOW, THEREFORE, Plaintiff Jennifer Harbers (“Harbers”) and Defendant Eddie
2|| Bauer, LLC (“Eddie Bauer’) hereby STIPULATE and AGREE as follows:
3 1. All discovery in this civil action should be suspended from the day of the
4} Court's granting of this Stipulated Motion to and through the day of the Court’s entry of the
5] later of an order adjudicating Plaintiff's Motion ‘To Remand (Dkt. 13) or-an order adjudicating
6|| Defendant’s Motion To Dismiss (Dkt. 11} (the “Period of Stay”), with this stay of discovery
7 || being lifted upon this Court’s entry eftheteter of an order adjudicating Plaintiffs Motion To C1
| 8 || Remand (Dkt. 13) oeane Que
,
9 2. The deadlines of November 18, 2019 (to complete class certification discovery),
| 10]| and December 18, 2019 (to file a motion for class certification), as stated in the Rule 16(b} And
11} Rule 23(d)(2) Scheduling Order Regarding Class Certification Motion (Dkt. 19), should be
12 || amended and continued by the number of calendar days in the Period of Stay.
13 3. efer Eddie Bauer’s Motion To Stay
14]] Discovery (Dkt. 26)= 1S DENTED of arsor-
15
16 DATE: September 23, 2019
17 |
Respectfully submitted, Respectfully submitted,
18
19 SEED IP Law Group LLP HATTIS & LUKACS
20 by: _/s/ Mare C. Levy by:._4s/ Daniel M. Hattis
21 || Mare C, Levy, WSBA No. 19203 Daniel M. Hattis, WSBA 50428
Thomas A. Shewmake, WSBA No, 50765 Paul Karl Lukacs (admitted pro hac vice)
22 || 701 Fifth Avenue, Suite 5400 Che Corrington, WSBA No. 54241
Seattle, WA 98104 400 108" Avenue NE, Suite 500
23 || Telephone: 206-622-4900 Bellevue, WA 98004
44 Facsimile: 206-682-6031 Telephone: 425-233-8628
marcl@seedip,com Facsimile: 425-412-7171
95 | tomshewmake@seedip.com che@hattislaw.com
; dan@hattislaw.com
26 || STEPTOE & JOBNSON LLP pkl@hattislaw.com
Stephanie A. Sheridan (admitted pro hac vice)
27 Anthony J. Anscombe (admitted pro hac vice) Attorney for
2g Meegan B. Brooks (admitted pro hac vice) Plaintiff Jennifer Harbers

 

 

 

 

 

 

STIPULATED MOTION FOR ORDER
RESOLVING DEFENDANT'S
MOTION TO STAY DISCOVERY - 3

 

HATTIS & LUKACS
400 108 Avenue NE, Suite 500
Bellevue, WA 98004
$25,233, 8650 | FAX: 425.412.7171
www, hattislaw.com

 

 
Case 2:19-cv-00968-JLR

Document 27 Filed 09/23/19 Page 4of5

 

 

1 ]] One Market Street and the Proposed Class
Steuart Tower, Suite 1800
2 San Francisco, CA 94.105
3 || Telephone: 415-365-6700
Facsimile: 415-365-6699
4 || ssheridan@steptoe,com
aanscombe@steptoe.com
>| mbrooks@steptoe.com
6 Attorneys for
7 Defendant Eddie Bauer, LLC
8
9
ORDER
10 IT IS SO ORDERED.
11
12
13
14
oe C\ Q XL
15 || DATED: Septenaber |, 2019 roa
HON. JAMES|L. ROBART
16 Judge, U.S. Diptrict Court
7 for the Western District of Washington
18
19
20
21
22
23
24
25
26
27
28

 

STIPULATED MOTION FOR ORDER
RESOLVING DEFENDANT'S
MOTION TO STAY DISCOVERY - 4

HATTIS & LUKACS

400 108" Avenue NE, Suite 500

Bellevue, WA 98004

425.233.8650 | FAX: 425.412.7171

ww. hatlislay,com

 

 
Wo of bo fh

Oo SO os OA

10
11
12

Case 2:19-cv-00968-JLR Document 27 Filed 09/23/19 Page5of5

CERTIFICATE OF SERVICE
The undetsigned certifies under penalty of perjury under the laws of the State of
Washington and the United States of America that on the 23 day of September, 2019, the
document atiached hereto was filed with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to all counsel of record in the matter.

DATED this 23" day of September, 2019.

fs/ Che Corrington
Che Corrington, WSBA No. 54241

 

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

oer ; HATIIS & LUKACS
STIPULATED MOTION F OR ORDER 400 108" Avonus NE, Suite 500
RESOLVING DEFENDANT'S Bellevue, WA 98004
MOTION TO STAY DISCOVERY - 5 425.233.8650 | FAX: 425.412.7171

wy hattislaw.com

 

 
